Exhibit 10.4

IMAX CORPORATION

Amended Employment Agreement

Imax (the “Company”) and Executive subject to Section 5(e) here, agree to cancel
the last year of the term of employment of the Executive’s employment agreement
dated July 1, 1998 (“Original Employment Contract”) and extend the employment
term for three additional years with the new term from July 1, 2000 to June 30,
2003 (the “Amended Contract”) on the same terms and conditions as set out in the
Original Employment Contract, except as specified below. Terms used herein and
not defined herein shall have the meanings assigned to them in the Original
Employment Contract.

 

1. Cash Compensation – As set out in the Original Employment Contract.

 

2. Additional Option Grants – The Company agrees to issue Executive 800,000
ten-year options at a strike price equal to the closing price on the day the
Board approves this agreement. Except as provided below, options will vest 1/3
on January 1, 2001, 1/3 on July 1, 2001, and 1/3 on July 1, 2002.

 

3. Restricted Stock Grant – The Company agrees to issue 180,000 restricted
shares (or their Phantom Stock equivalent) to Executive on the day the Board
approves this agreement. Except as provided below, restricted stock will vest
1/3 on January 1, 2001, 1/3 on July 1, 2001, and 1/3 on July 1, 2002.

 

4. Should any required regulatory or shareholder approvals with respect to the
granting of the options or restricted stock not be obtained by the Company, the
Company shall make such adjustments to the Executive’s compensation hereunder as
will put the Executive in the same after-tax financial position as he would have
been if such approvals had been received.

 

5. Change of Control Provisions

 

  (a) In the event of a Change of Control (without regard of any subsequent
event) there will be accelerated vesting of the Executive’s stock options and
restricted stock.

 

  (b)

In the event of a Change Of Control and subsequent termination (or constructive
termination) of the Executive there will be an acceleration (without any
discount to present value) of the cash component of Executive’s compensation
under the Amended Contract (and the Original Employment Agreement if the renewal
term has not yet commenced) equal to the number of years left on the Executive’s



--------------------------------------------------------------------------------

  agreements (including a fraction thereof) times the total cash compensation of
the Executive for the full (i.e., 12 month) fiscal year preceding termination.

 

  (c) If there is a Change of Control by way of stock merger the options will
vest (as set out in 5(a) directly above) and be converted at the stock merger
conversion ratio into options of the acquiring company (if it is public) or a
cash-out of the options (if it is not public).

 

  (d) A change of control is defined as any person or persons acting in concert
acquiring beneficial ownership of greater than 50% of the outstanding common
shares of the Company, whether by direct or indirect acquisition or as a result
of a merger or reorganization or a sale of all or substantially all of the
Company’s assets and will not include sale of the WP block to one or more third
parties.

 

  (e) If there is no Change of Control by 12/31/00, the contract extension
component of this Amended Contract shall become void but the options and
restricted stock grants included in this Amended Contract become fully vested
upon the earlier of a Change of Control subsequent to 12/31/00, termination,
non-renewal, constructive termination or 6/30/01. In addition, if there is no
change of Control by 12/31/00, the term of the Original Employment Agreement
shall be reinstated whereby Executive shall continue to render services to
Company until 6/30/01.

 

6. Voluntary Resignation, Termination, Etc.

 

  (a) If the Executive shall voluntarily resign, all unvested options and
restricted stock shall be cancelled immediately and all vested options shall
remain exercisable for the duration of their original term.

 

  (b) If the Executive shall be terminated without cause all unvested stock
options, restricted stock and cash compensation (salary and bonus without any
discount to present value as described in section 5(b) above) shall immediately
vest and become due.

 

  (c) If the Executive shall be terminated for Cause all unvested options and
unvested restricted stock (including those granted pursuant to previous
employment agreements between Company and Executive) shall be cancelled
immediately and all of the Executive’s options and restricted stock must be
exercised within 90 days of termination, after which date they shall be
cancelled.

 

7. Retirement and Long Term Health Coverage

 

  (a) The Company agrees to create a retirement plan for the Executive as set
out in Exhibit 1.

 

  (b) Company agrees to maintain retiree health benefits for Executive upon
termination of the Executive’s employment equal to the benefits provided for
active employees until the Executive becomes eligible for Medicare and,
thereafter, Medicare supplement coverage selected by Executive.

 

2



--------------------------------------------------------------------------------

8. Restrictions on Competitive Employment – As agreed upon in the Original
Employment Contract; however, the term of the Non-Compete shall be extended to
four (4) years beyond termination of employment.

 

9. Consultancy – At the end of Executive’s employment (for whatever reason),
Executive agrees to consult with Company for a period of three years on such
issues and items as requested by Company, including but not limited to theater
signings, management issues, film strategy issues, technological issues and/or
issues with respect to management transition subject to the Executive’s other
commitments.

 

10. Incorporation by Reference – All clauses in the Original Employment Contract
will remain in full force and effect unless specifically amended in this
agreement. In the event of any conflict between the Original Employment Contract
and the Amended Contract, the Amended Contract shall prevail.

 

11. Arbitration – All disputes under this agreement shall be subject to binding
arbitration under the AAA rules and Company shall be required to cover
Executive’s legal costs and the cost of arbitration.

 

12. Long Form Agreement – Until such time as this agreement is superceded by a
long form agreement, it will represent the binding agreement for both parties.

 

Bradley J. Wechsler          Imax Corporation

“Bradley J. Wechsler”

     

“Garth M. Girvan”

By: Garth M. Girvan

        7/12/00                         

Date

 

3



--------------------------------------------------------------------------------

EXHIBIT 1

SERP Benefit Summary

Brad Wechsler

Imax Corporation

Retirement Age – Age 55

SERP Benefit – Retirement and Survivor Benefits

Retirement Benefit – 73.5% of final five-year average full cash compensation
(including bonus)

Survivor Benefit – 100% of Retirement Benefit

Death Benefit – Survivor Benefit

Disability Benefit – SERP Benefit

Severance Benefits –

Change of Control—SERP Benefit

Termination – SERP Benefit

Resignation – SERP Benefit, according to the

                Following Vesting Schedule:

                             50% vested, plus 50% spread over the

                             remaining working years to age 55

For Cause – Loss of Benefits

Cost of Living Adjustment – Applies to the Retirement and Survivor Benefits

                                                 At a rate according to the
published Cost of Living Tables

                                                 (For illustrative purposes at
3.0% per annum)

 

4